Citation Nr: 0605204	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-23 805	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

REMAND

The veteran served on active duty from January 1965 to April 
1967, with time lost between March 1, 1965 and May 28, 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the RO.  

Under 38 C.F.R. § 3.159(c), relating to VA's duty to assist 
the veteran with development of his claim, VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).

Here, there is evidence of record which establishes that the 
veteran has a present left ankle disorder.  He maintains that 
he injured the ankle in service, and he has submitted two 
private medical opinions to the effect that the present ankle 
disorder may be associated with the claimed in-service 
injury.  Notably, however, the present medical opinions were 
not based on review of the claims file.  Accordingly, and 
because VA has not yet examined the left ankle, a remand is 
required.

The duty to assist also contemplates that VA will help a 
claimant obtain records that are in Federal custody.  38 
C.F.R. § 3.159(c)(2) (2005).  Currently, there is nothing in 
the file to document treatment for a left ankle disorder in 
service.  The veteran has requested that his unit records and 
service personnel records be obtained and reviewed in an 
attempt to find any physical profiles, or any other 
documentation, that may be relevant to his claim that he 
injured his ankle in service.  Some of the veteran's service 
personnel records are in the claims file.  However, it is not 
clear whether all of the service personnel records have been 
obtained.  This needs to be investigated further.

The veteran has also reported that he had injured his left 
ankle in high school.  Records of treatment for that injury 
are not in the claims file.  It would be useful for the 
veteran to provide a release so as to ensure that his claim 
is adjudicated on a complete record.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain a complete copy of the 
veteran's service personnel records, and 
any other records from his unit that 
might show that he was sent to sick call 
or was otherwise excused from duty by 
reason of injury to the left ankle.  
Associate the records with the claims 
file.  

2.  Ask the veteran to identify and 
provide releases for any facilities where 
he received treatment for any injury 
sustained to his left ankle during his 
high school years.  If he provides 
appropriate release(s), make efforts to 
obtain records of that treatment, 
following procedures set forth in 38 
C.F.R. § 3.159.  If additional evidence 
is received, associate it with the file.

3.	After the foregoing development has 
been 
completed, schedule the veteran for an 
examination of his left ankle.  The 
examiner should review the claims file, 
and conduct or obtain appropriate tests 
or scans to determine whether the veteran 
has any currently disabling condition of 
his left ankle.  If it is determined that 
he does have such a disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the currently noted 
disability can be attributed to his 
period of active military service.  A 
complete rationale should be provided. 

4.	Thereafter, take adjudicatory action 
on the veteran's 
claim for service connection for a 
disability of the left ankle.  If the 
benefit sought remains denied, issue the 
veteran and his representative a 
Supplemental Statement of the Case 
(SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

